Case 2:18-cv-12354-VAR-DRG ECF No. 62 filed 05/06/20    PageID.1450   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHRISTOPHER GRAVELINE, et al.,

       Plaintiffs,
v.                                         Case No. 18-12354
                                           Honorable Victoria A. Roberts
JOCELYN BENSON, in her official
capacity as Michigan Secretary
of State, et al.,

     Defendants.
_______________________________/

      ORDER DENYING WITHOUT PREJUDICE PLAINTIFFS’ MOTION
     FOR ATTORNEY FEES AND LITIGATION EXPENSES [ECF No. 56]


       Judgment entered in favor of Plaintiffs on December 22, 2019.

Defendants filed a motion to alter or amend the Court’s findings on January

21, 2020. On that same day, Michigan Attorney General Nessel filed a

motion to intervene.

       On March 19, 2020, the Court denied Defendants’ motion to alter or

amend the Court’s findings, and – in an order entered earlier – the Court

granted Nessel’s motion to intervene.

       On April 16, 2020, Plaintiffs filed a motion for attorney fees and

litigation expenses [ECF No. 56]; they say they are entitled to fees and
Case 2:18-cv-12354-VAR-DRG ECF No. 62 filed 05/06/20   PageID.1451    Page 2 of 2




expenses under 42 U.S.C. § 1988 and Fed R. Civ. P. 54(d) because they

are “prevailing parties.”

      Four days later, on April 20, 2020, Defendants and Nessel filed

notices of appeal. Defendants’ appeal is limited to only the remedy granted

by the Court. Nessel’s appeal is a full appeal on the merits.

      The outcome of the appeal will make this version of Plaintiffs’ motion

for attorney fees and expenses outdated and/or moot. If the Court is

affirmed on appeal, Plaintiffs would likely want to supplement its motion to

include hours billed on appeal. If the Sixth Circuit vacates the judgment

and reverses this Court, Plaintiffs no longer would be considered the

prevailing parties.

      Thus, the Court DENIES WITHOUT PREJUDICE Plaintiffs’ motion for

attorney fees and expenses [ECF No. 56].

      Following the appeal, Plaintiffs may refile their motion for attorney

fees; they may update it to request fees incurred on appeal that they

believe are recoverable.

                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: May 6, 2020




                                       2
